                                          Case 4:19-cv-01480-JSW Document 35 Filed 04/30/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY G. THOMAS,                                   Case No. 19-cv-01480-JSW
                                                          Plaintiff,
                                   8
                                                                                              ORDER REGARDING MOTION TO
                                                   v.                                         DISQUALIFY
                                   9
                                         BRUCE T. BEESLEY, et al.,                            Re: Dkt. No. 34
                                  10
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            On April 30, 2019, Plaintiff filed a motion to disqualify Defendant Wayne Silver, and he

                                  14   noticed that hearing for May 24, 2019, a date on which Defendants have noticed motions to

                                  15   dismiss for hearings. Under Northern District Civil Local Rule 7-2(a), “[e]xcept as otherwise

                                  16   ordered or permitted by the assigned Judge or these Local Rules, and except for motions made

                                  17   during the course of a trial or hearing, all motions must be filed, served and noticed in writing on

                                  18   the motion calendar of the assigned Judge for hearing not less than 35 days after filing of the

                                  19   motion.”

                                  20            Plaintiff noticed his motion to disqualify on a date that is less than 35 days from the date it

                                  21   was filed and, therefore, it does not comply with Local Rule 7-2(a). However, the Court

                                  22   concludes it would be most efficient to consider that motion on the same date that it considers

                                  23   Defendants’ motions to dismiss. Accordingly, it will not require Plaintiff to re-notice the motion

                                  24   for hearing. The briefing schedule triggered by the Northern District Civil Local Rules remains in

                                  25   place.

                                  26            However, the Court advises all parties that, going forward, before filing a motion they

                                  27   must consult the Court’s website to ensure the date on which they seek to notice a hearing is an

                                  28   open and available date for terminal digit “0.” If a date is not available and a party wishes to have
                                          Case 4:19-cv-01480-JSW Document 35 Filed 04/30/19 Page 2 of 2




                                   1   that motion heard on shortened time, they may file an administrative motion seeking such relief.

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 30, 2019

                                   4                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                   5                                                  United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
